DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This communication is in response to the amendment filed 12/27/21.  Claims 1-3, 5-10, 12-17, and 19-23 are pending.  The IDS filed 1/24/22 has been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11, 13-17, 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 14 recite: 
 transmitting at least some of the plurality of messages, over a network, to a remote server configured to receive messages generated in the clinical environment;
subsequent to the transmission, detecting a network outage, wherein the network outage prevents transmission of messages to the remote server;
determining, during the detected network outage that prevents transmission of messages to the remote server, that the first message in the message queue satisfies a condition for being removed from the message queue without being successfully transmitted to the remote server…
	The phrase “subsequent to the transmission” in the current claim language is unclear.   In particular, the rest of the claim indicates that message transmission is unsuccessful (e.g. “wherein the network outage prevents transmission of messages to the remote server;” “removing the first message from the message queue such that the first message is removed from the message queue prior to being received by the remote server.”)    The Examiner request that applicant clarify the language regarding the transmission and/or non-transmission of data.  

Claims 2-3, 5-6, 8-10, 12-13, 15-17,  and 19-23  inherit the deficiencies of their respective independent claims, and are therefore also rejected.  



Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are moot.  (A)  Applicant argues the newly added limitations.
	In response the examiner withdrawn the previous art rejections.  However, additional issues regarding the claims have been raised under 35 USC 112(b), and are provided for applicant’s consideration.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Rachel L. Porter/Primary Examiner, Art Unit 3626